﻿It is with great pleasure, that on behalf of the Government and the people of the Republic of Sierra Leone, I congratulate Mr. Samir Shihabi on his election to the presidency of the forty-sixth session of the General Assembly. This is deserved testimony to, and appreciation of, his proven qualities and skills as a seasoned diplomat and a worthy son of the Kingdom of Saudi Arabia, a country with which we have always maintained cordial and friendly relations. Let me assure him of my delegation's fullest cooperation as the Assembly, under his leadership, forges ahead in the search for solutions to the problems confronting us. I should also like to pay a tribute to his predecessor, Mr. Guido De Marco, Minister for Foreign Affairs of Malta, under whose efficient direction the forty-fifth session made much progress.
The principle of universality, for long the aim of the Charter, gained added significance with the recent admission of seven States, including Micronesia and the Republic of the Marshall Islands, into our midst. For them, membership must be the fulfilment of an aspiration to the attainment of self-determination. Similarly, we extend a hand of welcome and cooperation to the Baltic Republics of Estonia, Latvia and Lithuania, whose independence and territorial integrity have been restored. These States have once again become vibrant actors on the international stage. We equally welcome the admission of the Democratic People's Republic of Korea and the Republic of Korea, an outcome that my Government had consistently supported over the past few years. It is our belief and hope that their presence in this international forum will be used to further their shared goal of eventual reunification. We congratulate all the new Members and note that by their membership the social and cultural diversity of the Organization is further enriched.
We meet at this forty-sixth session on the crest of a tidal wave of significant developments, whose ramifications are yet to be fully understood. Poised as we are on what promises to be a new era, we must admit that these are exciting, yet challenging, times: exciting, because they offer an opportunity for a change in direction, or even new beginnings, in the conduct of international relations; challenging, because of the possible consequences of a wrong choice.
It has been said in this very Hall that we cannot allow the emerging world order to evolve by itself. We must fashion it, nurture it and imbue it with those qualities or characteristics that will best serve us in the coming years. The nascent world order must therefore be seen as an offspring of our collective volition and effort. Consequently, the overriding premise should be that the prerequisites of such a new world order must be clearly understood and the rights, duties and obligations of States within the context of its application must be clearly spell out. What we must fashion is not a tenuous arrangement of uneven quality, but a compact of free nations, whose conduct will truly be sanctioned by the Charter and held accountable to the peoples of the world. 
Invariably, the outcome of our efforts will depend largely on whether we are determined to make an auspicious start, whether we are resolved to shed those attitudes which have hitherto frustrated conflict resolution, inhibited peace-making or stifled economic development. We must be convinced of the efficacy of a progressively liberal and democratic approach whose underpinnings should be political flexibility, social compromise and clear economic vision.
The situation in South Africa has been one of our agenda items for many years now. As a result of sustained internal and international pressure, the present South African Administration has enacted legislation to remove certain obnoxious laws from the statute books. However, apartheid is still firmly rooted in that country, and therefore it will be an error of judgement on our part if we fail to maintain pressure on the South African Government.
President De Klerk's constitutional proposals are designed above all to ensure that the majority of the people will never be able to exercise effective political power. Clearly, one cannot take seriously a system that makes it mandatory for a coalition Government to be formed irrespective of the outcome of elections. These proposals cannot form the basis for negotiations. At the same time, evidence has come to light confirming the suspicion of many that the Pretoria regime continues to coordinate the destructive wave of violence engulfing South Africa, particularly the African townships. The international community must continue to be vigilant and sustain pressure on the South African regime until the majority of the people of that country are able to determine how and by whom they should be governed. The retention of constitutional safeguards is one thing, but the perpetration of racism cannot be tolerated. 
We are elated at the ongoing peace process in Angola and the cessation of hostilities between the warring parties, and we look forward to the emergence of a united Angolan people. We call upon the people of Mozambique to end the bloody conflict that has wrought so much suffering on the poor and innocent, particularly the women and children. We laud the efforts of all countries, particularly those of the subregion, in their bid to find a solution to the crisis in that country.
With reference to the problems in Western Sahara, we see in the United Nations Mission a final step on the road to resolving the conflict in that territory.
Over the years, my delegation has paid tribute to the courage, patience and fortitude of the Cambodian people in their adversity. Today we witness the result of those qualities in the establishment of a Supreme National Council under the leadership of His Royal Highness Prince Norodom Sihanouk, which crystallizes the consensus of the Cambodian people to come to terms with the future direction of their society in order to resume their place on the international scene.
We are convinced that the healing process, after years of conflict, has begun, and with it will come the realization that the lessons of the past will forge the Cambodian people's determination as they march towards their destiny.
My delegation welcomes the convening of an international conference on the Middle East which will address the Palestinian question and the wider Arab-Israeli conflict. It has always been the view of this delegation that the Palestinians are entitled to a homeland within secure borders, where they can exercise their inalienable rights as a people. Therefore it should be the objective of all participants at that conference to achieve a comprehensive peace settlement that will ensure that all the countries of that region live in peace with one another within secure borders.
Many people now agree that the African crisis is basically political in nature, with serious economic and social consequences. It is against that background that my President, Major-General Dr. Joseph Saidu Momoh, in August last year set the scene for greater participation in politics by the people of Sierra Leone as well as a greater democratisation of the political process. After 13 years of one-party rule, a multi-party constitution is now in place, and at the next election, scheduled to take place within a year, the people of Sierra Leone will have the opportunity of choosing those whom they would want to govern them. However, for multi-party democracy to function effectively, Governments in our situation must be assisted to eradicate hunger, poverty and illiteracy, as the continued existence of deprivation of the majority of our peoples is likely to impact negatively on the democratic process.
While Sierra Leoneans rejoice at the smooth and peaceful transition from a single-party to a multi-party constitution, our country continues to be invaded by rampaging bandits of Charles Taylor's National Patriotic Front of Liberia. This aggression has resulted in the loss of lives of thousands of our people and the displacement of many more, thereby compounding the serious refugee problem we already have.
We believe in the territorial integrity and sovereignty of all nations, irrespective of their size and wealth. Our participation in the United Nations coalition against Iraq following the latter's invasion of Kuwait last year is an eloquent demonstration of our belief in the preservation of the territorial integrity of States. Sierra Leone is, therefore determined to repel the invasion of the eastern and southern parts of its territory by the marauding bandits of the National Patriotic Front of Liberia and appeals to the international community for support to alleviate the suffering of both our displaced citizens and the refugees from Liberia. We should also like to place on record our appreciation of the tremendous assistance rendered to us by the Governments of the Republic of Guinea, the Federal Republic of Nigeria, the United States of America, the People's Republic of China, the United Kingdom and other friendly countries.
In a new world economic order where we see progress, achievement, growth and self-sufficiency in other parts of the world, we in Africa, particularly in the sub-Saharan region, continue to be marginalized, with our ailing economies deteriorating by geometrical progression. We continue to flounder in external debts, and there appears to be a calculated intention to keep us submerged. Programmes intended to salvage our economies and serve as a panacea for our economic woes meet with little or no support from the international community. Therefore they fail, and they fail dismally at that. A case in point is the United Nations Programme of Action for African Economic Recovery and Development, which at its launching had every indication of being a viable and potentially successful economic recovery programme. Today, four years after its inception, many African countries are mired in more economic difficulties than ever before.
Our Heads of State, at their meeting in Abuja, Nigeria, last June, signed a Treaty establishing an African economic community with the objective of creating opportunities for economic development through coopers on. He shall fall again in this venture if the requisite international economic atmosphere is not created. There is therefore an urgent need for a volte-face by the developed nations in their attitude towards some or all of the causes of our economic problems as we see them: low commodity prices, a heavy external-debt burden, limited transfer of resources and technology, and emerging protectionist trade blocs. He call upon the developed countries to integrate the economies of our countries into the multilateral trade system, thus creating an opportunity for our impaired economies to establish productive trade links with more buoyant ones.
To this end, we need, among other things, a re-examination of the increasingly difficult international economic environment prevailing at the moment. It is my delegation's view that if an improvement in the world's economy is to be assured the international community must recognize the need for concerted action. Many countries in Africa have embarked on the process of stabilizing their economies and introducing structural adjustment programmes. This process is no doubt a painful one for the majority of our people, who have to contend with reduced social services. It is therefore essential that the question of the debt burden and other related issues affecting the developing countries be seriously examined.
It is widely accepted that, for Africa, the last decade was a lost decade. Now that there is an improved climate of political cooperation, we need to pursue very actively and constructively the North-South dialogue on burning economic issues. Even if the entire world were at peace, we could not afford to look on helplessly an, every day, a large part of the population of our planet goes to sleep hungry.
The International community is currently engaged in a debate about protection of the environment. This comes after years of indifference to the ravages that man has wrought on his surroundings.
Admittedly, across the entire spectrum, rather intense views are being voiced about the extent of certain aspects of environmental degradation - what activities are the most destructive; the impact of a comprehensive environmental regime on development, particularly in the developing countries; and how a radical environment-oriented development system should be underwritten. These are all pertinent aspects of an issue that should be addressed seriously. While we may differ in respect of certain areas, there is one point that we cannot argue against - that the environment is not only our common heritage but also a legacy that we shall bequeath to our children. That being the case, we have an insuperable obligation to engage in activities that win contribute both to our well-being and, indeed, to our survival. It is against this background that the Sierra Leone delegation regards the United Nations Conference on Environment and Development, to be held in Rio de Janeiro in 1992, as being crucial to our interests.
The Secretary-General, in his report on the work of the Organization, observes that for the entire human race the stakes in the forthcoming conference are high. We agree with this view, and we expect the consensus emerging from those negotiations to encompass clearly designed long-term strategies that will enable developing countries like ours to obtain the technological and material capability to deal with the deleterious effects of poverty and to embark on environmentally sound and sustainable development practices. It is our hope that this conference will not lead to a further marginalization of the developing countries and, above all, that it will address seriously those aspects of this issue that are of particular concern to us.
Before ending my statement I should like to commend the Secretary General and his staff for their untiring efforts to help us to achieve the alms and objectives of our Organisation. Mr. Peirez de Cuellar has rendered outstanding service to the United Nations for 20 years - during the last 10, as Secretary-General. During these years significant events have affected the Organization in a fundamental way. The retreat from multilateralism has subsided somewhat, and the Organization has preoccupied the centre stage in international relations. My delegation extends sincere best wishes to Mr. Perez de Cuellar as he leaves us. His selfless service will go down in the annals of our Organization.
In conclusion, I should like to recall these words of the Secretary-General in his report on the work of the Organization to the General Assembly at its forty-sixth session:
"With its return from the doldrums, and with its role no longer peripheral, the United Nations has come nearer to the vision of its Charter." (A/46/1, p. 22)
Sierra Leone shares these sentiments and commits itself to working closely with others to achieve the objectives of the Charter.
